            Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 1 of 24




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS


 JENNA CAREW,

            Plaintiff,
 v.                                                  CIVIL ACTION NO.

 MASSACHUSETTS PORT
 AUTHORITY,

            Defendant.


                                      NOTICE OF REMOVAL
           Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Massachusetts Port Authority

(“Massport” or “Defendant”) hereby gives notice of the removal of this action from the

Commonwealth of Massachusetts, Suffolk County, Massachusetts to the United States District

Court for the District of Massachusetts, Boston Division. Defendant provides this “short and plain

statement of the grounds for removal” pursuant to 28 U.S.C. § 1446(a). This Court has subject

matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1441(c).

      I.        RELEVANT PROCEDURAL BACKGROUND

           1.      Pleading and Procedure: On March 16, 2021, Plaintiff Jenna Carew (“Carew”) filed

a Complaint and Demand for Jury Trial against Massport in the Suffolk Division of the Superior

Court Department of the Commonwealth of Massachusetts (“Suffolk Superior Court”), Civil

Action 2184-CV-00637 (the “State Court Action”). A true and accurate copy of the Complaint is

attached hereto as Exhibit A. Massport was served with the summons and complaint on April 23,

2021. A true and accurate copy of the summons served on Defendant is attached hereto as Exhibit

B. The foregoing consists of all process, pleadings, and orders served on Defendant to date.
            Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 2 of 24




    II.          DEFENDANT HAS MET ALL OF THE STATUTORY PREREQUISITES
                 FOR REMOVAL.

           2.      Venue: Venue is appropriate in this Court under 28 U.S.C. § 1441(a) as this Court

embraces the Suffolk Superior Court where the complaint in the State Court Action was filed.

           3.      Copies of Process/Pleadings: Pursuant to 28 U.S.C. § 1446(a), a copy of all process,

pleadings and orders served upon Defendant accompanies this Notice of Removal as Exhibits A

and B.

           4.      Timeliness: Pursuant to 28 U.S.C. § 1446(b)(1) and (2), this Notice of Removal is

timely because it is being filed within thirty (30) days of the date that Defendant was served with

a copy of the pleading setting forth claims against Defendant in the State Court Action, i.e., within

30 days of April 23, 2021.

           5.      Notice to State Court: Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of

Removal is being filed with the Suffolk Superior Court and being served on all parties to this

lawsuit on the date of this filing.

           6.      Attested Copies: Pursuant to Local Rule 81.1(a), within twenty-eight (28) days after

the filing of this Notice of Removal, Defendant will file attested copies of all records and

proceedings, as well as all docket entries in the State Court Action.

           7.      Reservation of Rights: By filing this Notice of Removal, Defendant does not waive

any objections or other defenses that are or may be available to them.

    III.         THE COURT HAS SUBJECT MATTER JURISDICTION OVER THIS
                 ACTION.

            8.     Pursuant to 28 U.S.C. § 1441(a), this Court has jurisdiction over “any civil action

brought in a State court of which the district courts of the United States have original jurisdiction.”
         Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 3 of 24




       9.      This action is one over which this Court has original jurisdiction under 28 U.S.C. §

1331 and is one which may be removed pursuant to 28 U.S.C. § 1441.

       10.     Federal question jurisdiction exists under Section 1331 where the Complaint asserts

a claim “arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

       11.     The presence or absence of federal-question jurisdiction that will support removal

is governed by the “well- pleaded complaint rule”, which provides that federal jurisdiction exists

only “when a federal question is presented on the face of the properly pleaded complaint.”

Caterpillar Inc. v. Williams, 482 U.S. 386 (1987); see also Ten Taxpayer Citizens Grp. v. Cape

Wind Associates, LLC, 373 F.3d 183, 193 (1st Cir. 2004) (holding case was properly removed

because a federal question appeared on the face of the well-pleaded complaint).

       12.     Here, on the face of the Complaint, Plaintiff explicitly alleges a violation of and

seeks remedies pursuant to a federal law, Title VII of the Civil Rights Act of 1964.

IV.    CONCLUSION

       WHEREFORE, Defendant respectfully give notice that this action is hereby removed from

the Commonwealth of Massachusetts Superior Court, Department of the Trial Court, Suffolk

County, Massachusetts, to the United States District Court for the District of Massachusetts.
         Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 4 of 24




 Dated: May 24, 2021                            Respectfully Submitted,

                                                MASSACHUSETTS PORT
                                                AUTHORITY,

                                                By their attorneys,


                                                /s/ Terence P. McCourt
                                                Terence P. McCourt (BBO # 555784)
                                                Kelly M. Pesce (BBO# 689887)
                                                Courtney Foley (BBO #707181)
                                                GREENBERG TRAURIG, LLP
                                                One International Place
                                                Boston, MA 02110
                                                Telephone: (617) 310-6246
                                                Facsimile: (617) 310-6001
                                                mccourtt@gtlaw.com
                                                pescek@gtlaw.com
                                                foleyc@gtlaw.com



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing and that paper copies
will be sent all those non-registered participants on May 24, 2021.

                                                              /s/ Terence P. McCourt
Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 5 of 24




               EXHIBIT A
Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 6 of 24
Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 7 of 24
Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 8 of 24
Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 9 of 24
Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 10 of 24
Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 11 of 24
Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 12 of 24
Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 13 of 24
Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 14 of 24
Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 15 of 24
Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 16 of 24
Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 17 of 24
Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 18 of 24
Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 19 of 24
Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 20 of 24
Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 21 of 24




               EXHIBIT B
Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 22 of 24
Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 23 of 24
Case 1:21-cv-10860-NMG Document 1 Filed 05/24/21 Page 24 of 24
